             Case 1:20-cv-08895-JPC Document 9 Filed 01/22/21 Page 1 of 1




William E. Vita
Ext. 352
wvita@westermanll.com
                                                        January 21, 2021

By ECF and Electronic Mail                           It is hereby ORDERED that the Initial Pretrial Conference scheduled for
                                                     February 1, 2021 is ADJOURNED to March 9, 2021 at 12:00 p.m. The
                                                     parties shall have until March 2, 2021 to submit the joint letter outlined
Honorable John P. Cronan                             in the Court's November 12, 2020 Order.
United States District Court
Southern District of New York                 SO ORDERED.
Federal Building and United States Courthouse
500 Pearl Street, Room 1320                   Date: January 21, 2021
                                                    New York, New York                            _____________________
New York, New York 10007
                                                                                                  JOHN P. CRONAN
CronanNYSDChambers@nysd.uscourts.gov                                                              United States District Judge

         Re:      Interiano v. Crothall Facilities Management, Inc., et al.
                  Case No.: 20-CV-8895 (JPC)

Dear Honorable Cronan:

        We are counsel to the defendants Crothall Facilities Management, Inc., and Crothall
Healthcare, Inc., (hereinafter collectively referred to as “Crothall”) in the above-referenced action.
We write jointly with plaintiff’s counsel to request an extension of time to submit a joint letter as
well as a proposed case management plan and scheduling pursuant to Section 5. B. of Your
Honor’s Individual Rules and Practices (“Rules”) in addition to an adjournment of the Initial
Pretrial Conference (“IPTC”).

        The IPTC is scheduled for February 1, 2021. The deadline to comply with the directives
of Section 5. B. of Your Honor’s Rules is January 25, 2021, which is seven days prior to the IPTC.
We request that the new IPTC be scheduled for March 1, 2021 and the deadline for Rule 5.B.
submissions be February 22, 2021. We make this joint request for an extension of time pursuant
to Section 3. B. of the Rules because the parties have exchanged initial discovery material and
have been cooperatively discussing the course of the matter. This is the first request made for such
an adjournment. All counsel consent to this request.

         Thank you for your time and attention to this matter.

                                                        Respectfully submitted,


                                                        William E. Vita
WEV/JAI

cc: All Counsel of Record (By ECF and Email)


ATTORNEYS AT LAW                                                1201 RXR PLAZA, UNIONDALE, NY 11556
                                        T: 516.622.9200 ǀ F: 516.622.9212 ǀ WWW.WESTERMANLLP.COM
